The application for a rehearing was granted in order that the court might have the benefit of the arguments of counsel on the question of whether the decision in Gholson v. Savin, 137 Ohio St. 551,  31 N.E.2d 858, required a conclusion in the case at bar different from that previously announced.
In the Gholson case the parties were dealing with a debt reduced to final judgment. There was no dispute about the amount. There could not be. The debtor admitted owing the total sum. He presented no set-off or counterclaim against the amount as a basis for an acceptance of less than the judgment. In that situation the judgment debtor offered less in full settlement of the whole debt and it was accepted. There could be no issue of bad faith in such a transaction. The agreement was executed deliberately and formally and as the court said "was not only in writing but was carried into an entry and made part of the court record. This was sufficient to constitute a complete release." *Page 127 
In the case at bar, the facts are strikingly different. The parties were not dealing with a single indebtedness in the form of a judgment, which could not be disputed. They were dealing with a complicated account. It is true that the defendant admitted the charges against it, but at the same time, it asserted set-offs covering a period of almost five years, of some of which the plaintiff had never heard, and to none of which had it ever agreed.
Furthermore, the parties never met and deliberately and formally agreed to an accord and satisfaction in this case. The sole basis of the claim of accord is the exercise of dominion over the check tendered in full satisfaction.
In Gholson v. Savin, supra, the court made no mention of the case of Seeds Grain  Hay Co. v. Conger, supra, and similar cases involving the retention of checks tendered in full satisfaction. The case at bar falls in that category, and according to them, the debtor's good faith is an element of the defense of accord and satisfaction.
After reconsidering this case in the light of Gholson v. Savin,
we have concluded that it does not require a conclusion different from that previously announced.
We, therefore, adhere to our original conclusion.
Former judgment adhered to.
MATTHEWS, P.J., ROSS and HAMILTON, JJ., concur. *Page 128